UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1469


ALIBEK V. TURKAYEV; VERA BELAN,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 2, 2012                Decided:   November 29, 2012


Before KING and    DAVIS,   Circuit   Judges,     and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


H. Raymond Fasano, YOUMAN, MADEO & FASANO, LLP, New York, New
York, for Petitioners.     Stuart F. Delery, Acting Assistant
Attorney General, Gregory D. Mack, Senior Litigation Counsel,
Kathryn L. DeAngelis, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alibek       V.    Turkayev         and     Vera    Belan      (collectively,

“Petitioners”) petition the Court for review of the Board of

Immigration Appeals’ (“Board’s”) order dismissing their appeal

of    the    immigration         judge’s            (“IJ’s”)      order     denying      the

application for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”) filed by Turkayev,

a native and citizen of Kazakhstan.                     We have thoroughly examined

the record and the contentions of the parties, and we deny the

petition for review.

            When assessing an alien’s petition for review, we must

uphold the Board’s determination that an alien is not eligible

for     asylum    or    withholding            of     removal    unless     the    Board’s

determination is “manifestly contrary to law and an abuse of

discretion.”       Mirisawo v. Holder, 599 F.3d 391, 396 (4th Cir.

2010)    (quoting       8     U.S.C.       §    1252(b)(4)(D)       (2006)).          Legal

questions determined by the Board are reviewed de novo, see Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008), while

“administrative         findings       of      fact    are     conclusive    unless      any

reasonable       adjudicator      would        be     compelled    to     decide    to   the

contrary.”          8       U.S.C.     §       1252(b)(4)(B)        (2006);        Crespin-

Valladares v.       Holder,      632        F.3d      117,   124    (4th    Cir.    2011).

Consequently,      the      Board’s     determination           regarding    eligibility

for asylum or withholding of removal will be affirmed if it is

                                                2
supported by substantial evidence on the record considered as a

whole.      INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

              The      Petitioners’      claim       before    this    court      is   very

narrow: they simply contend that the Board improperly engaged in

factfinding when it determined that they were not prejudiced by

the conduct of the attorney who represented them before the IJ,

such     that    they     did    not     receive         ineffective      assistance     of

counsel.        We have reviewed the record and the Board’s opinion,

and    we   conclude      that    the    Petitioners’         arguments     are     without

merit.

              Accordingly,       we     deny       the   petition   for     review.       We

dispense        with    oral     argument      because        the   facts     and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                               3